                 Case 2:19-cr-00035-RAJ Document 313 Filed 09/08/20 Page 1 of 1




1                                                               The Honorable Richard A. Jones
2
3                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
4
                                        AT SEATTLE
5
       UNITED STATES OF AMERICA,                            NO. CR19-035 RAJ
6
                                 Plaintiff,
7                                                           MINUTE ORDER
                         v.
8
9
       BARRY HORN,
10
                                 Defendant.
11
12
            This matter comes before the Court upon Defendant’s Motion for Compassionate
13
     Release. Dkt. 296. In its response to the motion the United States indicated the
14
     institution at which Mr. Horn is currently housed is the subject of litigation filed on
15
     behalf of several inmates in the Lompoc Complex, and that the judge in that litigation
16
     ordered a site inspection to be conducted by a neutral inspector. The United States
17
     further indicated the inspection was scheduled to be done on September 1-2, 2020, and
18
     that the court ordered the report of the neutral expert be submitted no later than
19
     September 30, 2020.
20
            So the Court may fully consider Mr. Horn’s motion in light of current conditions
21
     at his facility, the Court DEFERS consideration of the motion to October 8, 2020. The
22
     parties are directed to submit the report of the neutral inspector by way of supplemental
23
     briefing.
24
            DATED this 8th day of September, 2020.
25
26
27
28
                                                       A
                                                       The Honorable Richard A. Jones
                                                       United States District Judge
      MINUTE ORDER - 1
